Citation Nr: 0424353	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  02-16 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Evaluation of tinnitus, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for residuals of a 
head injury and assigned a 10 percent evaluation for 
tinnitus.

In October 2003, the Board remanded the claim for further 
development.  The case has now been returned to the Board for 
further appellate review.

The issue of the evaluation of tinnitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran does not have residuals of a head injury.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by service, nor can an organic disease of the nervous system 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a May 2001 VCAA letter, under a heading entitled "What Must 
the Evidence Show to Establish Entitlement," the RO stated 
that to establish entitlement to service connection, the 
evidence must show an injury in service or a disease that 
began in or was made worse by service, or an event in service 
causing injury or disease, a current physical or mental 
disability, and a relationship between the current disability 
and the injury, disease, or event in service.  In the July 
2002 statement of the case, the RO provided the veteran with 
the text of 38 C.F.R. § 3.303, pertaining to the principles 
related to service connection.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the May 2001 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by it.  The RO also 
stated that it would obtain the veteran's service medical 
records and other military service records if necessary, as 
well as VA medical records.  

Under a heading entitled "What Have We Done to Help With 
Your Claim," the RO stated that it had obtained morning and 
command reports submitted by the veteran, as well as 
verification of military service, but that efforts to obtain 
service medical records from all potential sources had been 
unsuccessful.  

In the October 2003 Board Remand, as well as in a December 
2003 letter from the AOJ, the veteran was requested to submit 
any additional evidence relevant to his claim.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the VA and private treatment 
records.  The AOJ notified the veteran that it was unable to 
obtain the service medical records.  A response from the 
National Personnel Records Center indicated that the records 
were in a fire-related storage area.  The Board notes that 
there is a heightened duty to assist in such cases.  The 
veteran has submitted morning reports and command reports.  
Further, as discussed below, the veteran's claim is denied 
due to lack of competent evidence of a current disability.  
The service medical records would have had no bearing on 
whether the veteran has a current disability.  The veteran 
has indicated that he had no further evidence to submit.  For 
the reasons stated, the Board finds that the requirements of 
the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for residuals of a head 
injury.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2003).   Service connection for an organic disease 
of the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In an August 1987 VA progress note, the examiner noted that 
the veteran complained of subjective poor memory.  He noted 
that the veteran dated the onset to age 12 when he was hit in 
the head and sustained several hours of unconsciousness.  The 
examiner noted that a CT scan of the head was normal.  The 
impression was poor recall, no evidence for a progressive 
dementia.

In an August 1987 VA social work report, the veteran 
complained of forgetting names and of poor recall.  The 
veteran recited the incident when he was 12 and had a hit to 
the head, and that since then he had had memory recall 
deficit.  

In an August 1988 VA outpatient treatment report, it was 
noted that the veteran was preoccupied with the belief that a 
closed head injury at age 12 had left him impaired, and that 
he wanted to find a "screw" that could be "cut out."  The 
assessment was somatic preoccupation, poor coping, "? 
character-logical disorder."

In a July 1988 VA neuropsychological evaluation report, the 
impression was that the veteran's performance was consistent 
with estimated high average premorbid level across most areas 
tested.  There was mild improvement in several areas, in 
combination with generally stable performance in June 1987 
testing, which argued against a degenerative dementia.  
Recent and chronic stressors appeared to exacerbate the 
veteran's memory concerns both directly and indirectly by 
decreasing his attention and his ability to employ memory-
enhancing strategies.  

In a December 1989 VA consultation report, it was noted that 
the veteran complained of memory loss, and that 
neuropsychological testing in 1987 and 1988 failed to confirm 
a deficit.  The veteran indicated that he was worried that 
his memory difficulties would prevent him from entering and 
completing a graduate program.  The veteran was insistent 
that his memory problem was physiologically based despite the 
lack of neuropsychological evidence.  In the assessment, 
which was written by a psychology intern and approved by a 
psychologist, it was noted that anxiety and possible organic 
insult appeared to have contributed to the veteran's 
difficulty in recalling names and dates, and that the veteran 
seemed to have little insight into the psychological 
components of his problems and had a somewhat unrealistic 
expectation for career change.  Unemployment, family 
conflict, and aging seemed central to the veteran's anxiety.

In a December 1989 VA psychology note, it was noted that the 
veteran restated his insistent belief that his memory 
problems were organic in nature and would be ameliorated by 
surgical treatment if he could get someone to pursue a 
physical cause.  He acknowledged that aging and other 
stressors contribute to his cognitive difficulties, but was 
reticent about addressing these issues.  He stated that 
seeking psychological treatment seemed like giving up his 
belief in a physical cause.  He was also reticent about 
reconsidering his career plans, though he acknowledged that 
they could be considered unrealistic.  He referred to himself 
as a "one in one-thousand case."  He was encouraged to 
consider other career options and to pursue supportive 
counseling.  In the assessment, which was written by a 
psychology intern and approved by a psychologist, it was 
noted that the veteran appeared to have adopted a very rigid 
belief to support his sense of self-efficacy in the face of 
career, family, and financial stressors associated with 
aging.  The veteran was referred to a mental health clinic 
for supportive counseling. 

In an April 1991 VA psychiatric evaluation report, the 
veteran complained of memory problems.  The examiner noted 
that the veteran had been thoroughly evaluated by the 
Geriatric Research, Education, and Clinical Center (GRECC) 
and had had a head CT scan and other workups with no signs of 
any organic problems or dementia.  The examiner noted that in 
spite of this, the veteran continued to believe that he had 
some problem in his brain that could be removed surgically.  
The veteran reported getting A's in a graduate degree program 
in which he was currently enrolled, in spite of the supposed 
memory problems.  He denied any psychotic symptoms.  The 
examiner noted that memory was not tested since it had been 
done by GRECC on two occasions and it was normal.  In his 
assessment, the examiner stated that there was no clear-cut 
psychiatric diagnosis, but hypochondriasis seemed to come 
closest to the veteran's problem.  

In a July 1991 VA outpatient treatment report, the examiner 
from the April 1991 report indicated that the veteran 
continued to complain of memory problems, even though he was 
currently on the honor list and getting mostly A's in 
college.  He noted that the veteran expressed interest in a 
brain injury study.  The assessment was somatoform disorder.

In a May 1992 VA neuropsychological testing report, the 
neuropsychologist stated that the veteran's performance in 
most areas was consistent with estimated premorbid abilities 
falling in at least the high average range.  The examiner 
noted that there were average scores in verbal reasoning, 
recent verbal memory, and concentration, which might reflect 
mild longstanding deficits which might be exacerbated by 
variations in his level of stress, but otherwise stable or 
mildly improved performance in other areas again argues 
against a degenerative dementia.

In a March 1994 VA outpatient treatment report, it was noted 
that the veteran requested a statement verifying damage 
related to a service-connected head injury, and it was 
explained to him that testing was not able to show deficits 
that would be specifically related to an injury in the 
1940's.  He denied any changes in memory or thinking.

In a December 1994 VA outpatient treatment report, the 
veteran complained of personality changes and increasing 
memory loss, especially short-term memory.  He indicated that 
his goal was to increase his pension because of the effects 
of a traumatic brain injury incurred in service.  The case 
manager wrote "traumatic brain injury follow-up" in a box 
marked "diagnosis/problems."  

In a February 1995 VA outpatient treatment report, the case 
manager noted that the veteran was very focused and concerned 
about compensation, and it was explained to him that making a 
statement about cause and effect in his history without 
records to support the initial injuries was difficult.  A 
follow-up in the traumatic brain injury clinic was indicated.

In a February 1995 VA evaluation for traumatic brain injury, 
the veteran reported that he had been hit with a steel ball 
in his head in childhood, that he had lost consciousness 
while boxing in basic training, and that he was hit in the 
head during a bombing raid in service.  He reported that he 
had short-term memory loss and that he was becoming 
increasingly passive, a trend which began after the boxing 
incident.  He reported that he would forget names and that he 
must write down speeches in their entirety before he gives 
them.  The assessment was short-term memory problems, 
compensating well, with a questionable relation to previous 
traumatic brain injuries.

In a February 1995 VA speech pathology note, the veteran 
reported no difficulty with prospective memory, but did have 
difficulty with inability to recall people's names.  It was 
noted that the veteran's memory impairment was not severe 
enough to require training on compensatory memory strategies 
that would typically be used for patients with problems with 
prospective memory.

In a November 2000 VA examination report, the veteran 
reported that in basic training he was boxing with another 
soldier when he was knocked out with a punch to the front of 
his face and then a punch to his right ear.  He reported that 
he was not sure whether he went to the doctors at the time, 
but if he did, he did not have any remembrance of what they 
said.  He stated that he had another head injury in service 
overseas when a bomb exploded and a window fell in and hit 
him on the head.  He indicated that he was not seen by 
physicians.  The examiner noted that currently, the veteran 
felt that he had no specific impairment that he claimed as 
sequelae of the head injury.  After a full neurological 
examination, the central nervous system and peripheral 
nervous system were found to be within normal limits for his 
age group.  His cerebration seemed normal and his mental 
status seemed normal.  Motor and sensory were normal.

In a December 2001 letter, a private physician, Dr. B., 
stated that the veteran had related to him the incidents in 
service which resulted in some cognitive changes that he has 
had to deal with through life.  The physician stated that as 
a result of the head injuries in service, the veteran 
experienced significant changes in his short-term memory, 
which was noticed by his ranking officers who demoted him 
from a sergeant to a private level.  The physician noted that 
the veteran did specifically deny any of the usual sequela 
associated with head injury, but after this much time, this 
was quite consistent with the natural history of closed 
cranial trauma.  The examiner stated that on examination, the 
veteran had essentially a non-focal, normal neurologic 
examination, and that aside from cortical atrophy, there were 
no significant abnormalities shown on a CT scan.  The 
examiner stated that in summary, he believed that the veteran 
suffered closed cranial injuries in service, and that these 
had resulted in changes to his short-term memory since that 
time.

In a December 2003 VA neurologic examination report, the 
veteran reported that he was concerned about tumors or a 
growth in the brain that was causing short-term memory loss.  
The examiner noted that the veteran's neurologic examination 
showed no evidence of cognitive deficit when the veteran was 
questioned about his health history.  The veteran had a 
normal affect with good eye contact.  His cranial nerves were 
checked and there were normal except for some very minimal, 
less than one millimeter anisocoria with the right pupil less 
than one millimeter larger than the left.  Both pupils 
reacted normally to light and accommodation.  The veteran's 
deep tendon reflexes were symmetrical and normal in the upper 
and lower extremities.  Musculature was symmetrical and 
normal, balance and coordination were normal, and serial 7 
calculations were done excellently, quickly, and sustained.  
The examiner noted that he reviewed the cognitive testing 
results from the January 2004 examination report and stated 
that there was insufficient clinical information for the 
diagnosis of acute or chronic memory loss or residuals of 
head trauma.

In a January 2004 VA mental examination report, the veteran 
reported that he saw a psychologist in the early 1970's 
because he was unable to remember information needed for his 
ministry.  He denied being involved in any other form of 
treatment from a psychiatric perspective.  After testing, the 
examiner noted that the veteran's overall memory functioning 
as compared to his peers was considered average or above.  
The examiner's impression was that the veteran demonstrated 
strong visual memory abilities and average auditory memory 
abilities.  The examiner stated that although the veteran 
considered his memory functioning to be significantly below 
personal expectations, the test results did not support 
significant deficits.  He stated that the veteran's ability 
to obtain a graduate degree at the age of 73 suggested 
adequate or better memory functioning, even though it was 
possible that his relative functioning was higher prior to 
his military experience.  The impression was no diagnosis.

The evidence of record indicates that the veteran does not 
have residuals of a head injury.  In the August 1987 progress 
note, the examiner's impression was poor recall with no 
evidence for a progressive dementia.  In the August 1988 
outpatient treatment report, the assessment was somatic 
preoccupation, poor coping, and a questionable character-
logical disorder.  In the July 1988 neuropsychological 
evaluation report, the neuropsychologist stated that memory 
testing argued against a degenerative dementia.  In the April 
1991 psychiatric evaluation report, the examiner stated that 
there was no clear-cut psychiatric diagnosis, but 
hypochondriasis seemed to come closest to the veteran's 
problem.  The same examiner noted an assessment of somatoform 
disorder in the July 1991 outpatient treatment report.  In 
the May 1992 neuropsychological testing report, the examiner 
noted that the findings argued against a degenerative 
dementia.  In the November 2000 VA examination report, the 
examiner noted a normal neurological examination.  The 
veteran again had a normal neurological examination as 
reported in the December 2003 VA examination report.  In the 
January 2004 VA mental examination report, the examiner noted 
that the veteran's overall memory functioning as compared to 
his peers was considered average or above.

In contrast to the above listed evidence, which clearly 
argues against the existence of residuals of a head injury, 
there is the February 1995 VA evaluation for traumatic brain 
injury, which gave an assessment of short-term memory 
problems and a questionable relation to previous brain 
injury.  Further, there is a letter from a private physician 
noting that the veteran had impairment in his short-term 
memory due to a cranial injury in service.  Finally, there 
are the veteran's assertions that the head injuries he 
suffered in service had caused him to have short-term memory 
problems since service.

The Board notes that the examiner in the February 1995 
evaluation appears to have based his assessment of short-term 
memory problems solely on the veteran's report.  There is no 
indication that the examiner tested the veteran's memory 
function.  Information reported by the veteran to a physician 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  To the extent that 
an opinion was entered, such is of little probative value.  
There is no indication of testing or any basis for the 
opinion.  As such, a medical opinion without a factual 
predicate is of little value.  Regarding the nexus between 
any current memory problems and previous injuries to the 
brain, the examiner indicated that it was questionable, which 
does not rise to the level of probative evidence of a nexus.

Dr. B. also appears to have based his assessment of the 
veteran's memory functioning on the veteran's report and 
service history.  There is no indication that Dr. B. tested 
the veteran's memory function.  Further, Dr. B. stated that 
the veteran had a normal neurologic examination.  Thus the 
Board does not find the opinion of Dr. B. probative of the 
existence of residuals of a head injury.

The Board notes that the veteran has stated that he has had 
memory problems since two head injuries in service, and that 
he believes that his memory problems are organic in nature 
and would be ameliorated by surgical treatment.  The veteran 
is competent to state that he has trouble with his memory.  
However, whether he has residuals of a head injury, including 
an organic disability of the brain, is a medical diagnosis.  
He does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992).  The medical evidence of record clearly outweighs the 
veteran's assertions of memory impairment or residuals of a 
brain injury.  

Although the veteran states that he has had symptoms of 
residuals of a head injury since service, the Board finds 
that there is no evidence of continuity of symptomatology 
since discharge.  Savage v. Gober, 10 Vet. App. 488 (1997).  
The evidence of record shows that the first report of 
problems was in August 1987, nearly 40 years after discharge 
from service.  The veteran indicated that he sought help in 
the 1970's, which was also a significant length of time after 
service, and that he did not seek further treatment.  The 
veteran's assertions of a memory disability since service are 
not supported by the evidence of record. 

The Board notes that the veteran served during a time of war 
and alleges that he suffered a head injury during a bombing 
while he was overseas.  In the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) (West 2002).  In this case, the Board has found 
that the veteran does not have a current disability of 
residuals of a head injury.  Therefore, whether he suffered a 
head injury in service is not at issue.

The Board has been presented with a conflict in the record.  
Some evidence reflects a memory impairment.  However, the 
opinions are unsupported with clinical data.  The far more 
probative evidence consists of interpretations of cognitive 
testing and scans which show no evidence of trauma and 
insufficient evidence for a diagnosis of acute or chronic 
memory loss or head trauma.  More specifically, the 2004 
examiner determined that he had memory abilities and no 
diagnosis was warranted.  The Board finds such clinical data 
to be far more probative than an unsupported opinion.

Based on the foregoing, the Board finds that the veteran does 
not have residuals of a head injury.  The preponderance of 
the evidence is against a grant of service connection for 
residuals of a head injury, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.


REMAND

In a February 2003 statement, the veteran, through his 
representative, indicated that his interpretation of the 
rating criteria for Diagnostic Code 6260 indicated that there 
should be a separate 10 percent rating for each ear, and 
requested the RO to institute a corrected rating decision.  
The Boards finds that this written communication expresses 
dissatisfaction or disagreement with the rating decision and 
expresses a desire to contest the result of the rating 
decision.  Therefore, the Board finds this a timely notice of 
disagreement.  Accordingly, the issue of the evaluation of 
tinnitus is hereby REMANDED for the following action:

Issue a statement of the case regarding 
the evaluation of tinnitus.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



